DETAILED ACTION
This Office Action is in response to the application 17/029,846 filed on 09/23/2020.
Claims 1-20 have been examined and are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018) in view of Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019). 
Regarding claim 1, Raevsk discloses method of blockchain-based multi-signature authentication, the method comprising (Raevsky col. 4: 67; col. 5: 1-7. That is, the holder of the private key is able to sign transactions to spend cryptocurrency from the wallet, which are then put into force by being recorded in a blockchain network. According to an aspect, the user application 104 and the transaction service 112 may be configured to maintain a multi-signature wallet which is defined by multiple private encryption keys. Transactions involving the multi-signature wallet are required to be signed by the multiple private keys to be accepted.): 
transmitting, by an enterprise system, a data request for user data [stored in a software wallet to a software wallet provider]; transmitting, [by the software wallet provider,] an authorization request to an end user device of the user in association with the data request (Raevsky FIG. 2, col. 5: 35-37; col.6: 40-46. FIG. 2 is a block diagram of operations for executing a blockchain-based transaction using a multi-signature wallet, according to an exemplary aspect.  The service provider may optionally request additional authentication, for example, by sending to the customer a one-time password via SMS text message, and the customer enters this one-time password to confirm their identity. The user device 102 receives the one-time password, and the user may enter the one-time password to confirm their identity and authorize the multi-signature transaction. In some aspects, the user may enter the one-time password within the communication session established between the transaction service 112 and the user device 102.);
creating, by the end user device, a transaction signed with a first private cryptographic key to generate a signed transaction (Raevsky FIG. 2, col. 5: 66-67; col. 6 1. In one aspect, the user application 104 may generate a first digital signature based on the data values of the transaction data structure using the user private key 106.); 
transmitting, by the end user device, the signed transaction to the software wallet provider; signing, by the software wallet provider, the signed transaction with a second private cryptographic key to generate a multi-signed transaction (Raevsky FIG. 2, col. 5: 4-7; col. 6: 5-12. According to an aspect, the user application 104 and the transaction service 112 may be configured to maintain a multi-signature wallet which is defined by multiple private encryption keys. To obtain another digital signature as required for the multi-signature wallet, the user application 104 may transmit, to the service provider 110, a signing request associated with the transaction data structure 201 that causes, in all, the service provider 110 to generate a second digital signature based on the transaction data structure using the user's other private key stored at the provider (i.e., provider private key 114).);
transmitting, by the software wallet provider, the multi-signed transaction to the [enterprise] system (Raevsky FIG. 3, col. 8: 54-59. The transaction service 112 may incorporate the second digital signature into the blockchain transaction data structure for the replace-key transaction, and transmit the finished blockchain transaction data structure 310 to the blockchain network 103 for validation.); and 
validating, by the [enterprise] system, the multi-signed transaction using a public cryptographic key associated with the first private cryptographic key and the second private cryptographic key (Raevsky col. 8: 63-67; col. 9: 26-36. The script 312 may contain executable code which is configured to, when deployed on and executed by a node in the blockchain network 103, check that the transaction is signed by a required number of signatures (e.g., two out of three keys). As shown in Listing 1, the smart contract may include a map data structure configured to store a plurality of public keys associated user key, the provider key, and the reserve key (i.e., “mapping (address=>key) owners”). In one implementation, the smart contract uses the owners map data structure to verify a multi-signature transaction (e.g., verifyMultiSigTransaction), for example, by checking whether the minimum number of input keys is found within the owners map data structure, or by using the owners map data structure to validate one or more input digital signatures created by input keys.). 
Ravesky does not explicitly disclose: a data request for user data stored in a software wallet to a software wallet provider; transmitting, by the software wallet provider, an authorization request; and validating, by the enterprise system. 
However, in an analogous art, Berrod discloses a method comprising the steps of: 
a data request for user data stored in a software wallet to a software wallet provider; transmitting, by the software wallet provider, an authorization request (Berrod FIG. 3, [0045], [0047]. [T]he institution 212 requests, via the digital channel 221 ( transmission 402 ) , a payment by the user via the user's digital wallet. At step 312 , the user chooses a payment option with the chosen digital wallet in response to the payment request received at step 310 using the payment options available in the user's digital wallet ( transmission 403 ) , the digital wallet being typically associated with , and comprising information pertaining to , a plurality of payment options of the user , such as [ ] PayPal®. Still at step 312 , communication with the digital wallet ( transmission 403 ) is used to identify the user , as described above , using encrypted information generated by the digital wallet . At step 316 , the digital wallet sets up a Secure Socket Layer ( SSL ) , or other form of secured communication channel , with the card network 216 and sends a token and payment request ( along with information pertaining to the institution 212 ) to the card network 216 ( transmission 404 ) .); 
and validating, by the enterprise system ( Berrod [0048]. At step 320 , the user's bank 214 verifies that the funds requested are available and sends an authorisation message to the card network 216 by way of transmission 406. In addition , the user's bank 214 may send payment information , the payment information including information related to the user , to the card network 216 by way of transmission 406.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Berrod and Raevsky to include the steps of: a data request for user data stored in a software wallet to a software wallet provider; transmitting, by the software wallet provider, an authorization request; and validating, by the enterprise system. One would have been motivated to provide users with a means for using digital wallet application for conducting banking transactions.  (See Berrod [0047].) 
Regarding claim 2, Raevsky and Berrod disclose the method of claim 1. Raevsky further discloses wherein validating the multi-signed transaction comprises validating the multi-signed transaction using a 2-of-3 multi-signature blockchain algorithm (Raevsky col. 8: 63-67. The script 312 may contain executable code which is configured to, when deployed on and executed by a node in the blockchain network 103, check that the transaction is signed by a required number of signatures (e.g., two out of three keys).). 
Regarding claim 3, Raevsky and Berrod disclose the method of claim 2. Raevsky further discloses wherein creating the transaction signed with the first private cryptographic key comprises selecting the first private cryptographic key from a set of two private cryptographic keys stored on the end user device in association with the software wallet, the set of two private cryptographic keys including the first private cryptographic key and a third private cryptographic key (Raevsky FIG. 2, col. 4: 14-22; col. 5: 66-67; col. 6: 1. The user device 102 may include a user application 104 configured to perform one or more cryptocurrency or blockchain-based transactions with the blockchain network 103 in coordination with a transaction service 112 executing in the server system 101. In some aspects, the user application 104 may be a wallet application configured to manage one or more private keys, generate a plurality of transaction data structures, and generate cryptocurrency addresses to be used for transactions, and other related functionality. In one aspect, the user application 104 may generate a first digital signature based on the data values of the transaction data structure using the user private key 106.). 
Regarding claim 5, Raevsky and Berrod disclose the method of claim 1. Raevsky further discloses wherein the transaction comprises a blockchain transaction (Raevsky col. 8: 54-59. The transaction service 112 may incorporate the second digital signature into the blockchain transaction data structure for the replace-key transaction, and transmit the finished blockchain transaction data structure 310 to the blockchain network 103 for validation.). 
Regarding claim 6, Raevsky and Berrod disclose the method of claim 1. Raevsky further discloses wherein the end user device comprises a mobile application configured to provide a secure endpoint for interactions with the software wallet (Raevsky col. 4: 8-22. The user device 102 may be one of personal computers, servers, laptops, tables, mobile devices, smart phones, cellular devices, portable gaming devices, media players or any other suitable devices that can retain, manipulate and transfer data. The user device 102 may include a user application 104 configured to perform one or more cryptocurrency or blockchain-based transactions with the blockchain network 103 in coordination with a transaction service 112 executing in the server system 101. In some aspects, the user application 104 may be a wallet application configured to manage one or more private keys, generate a plurality of transaction data structures, and generate cryptocurrency addresses to be used for transactions, and other related functionality.). 
Regarding claim 8, claim 8 corresponds to system corresponding to the method of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, claim 9 corresponds to system corresponding to the method of claim 2. Claim 9 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 10, claim 10 corresponds to system corresponding to the method of claim 3. Claim 10 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 12, claim 12 corresponds to system corresponding to the method of claim 5. Claim 12 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 13 corresponds to system corresponding to the method of claim 6. Claim 13 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018) in view of Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019) and Borne-Pons et al. (“Borne-Pons,” US 20210105144, filed Oct. 7, 2019). 
Regarding claim 4, Raevsky and Berrod disclose the method of claim 3. Raevsky and Berrod do not explicitly disclose: wherein the public cryptographic key is able to validate a signed transaction involving (i) the second private cryptographic key and (ii) either of the first private cryptographic key or the third private cryptographic key.
However, in an analogous art, Borne-Pons discloses a method comprising the step of: wherein the public cryptographic key is able to validate a signed transaction involving (i) the second private cryptographic key and (ii) either of the first private cryptographic key or the third private cryptographic key (Bornes-Pons [0046]. The certification may include a digital signature based on a participate private key and a public key. Alternatively or in addition, the certification may include multiple digital signatures and / or a multi-signature signed by multiple nodes of the DLT network 104. The blockchain node or node(s) may have previously shared a corresponding public key with the membership service provider 112 that can be used to validate the multi - signature.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Borne-Pons with the teachings of Raevsky and Berrod to include: wherein the public cryptographic key is able to validate a signed transaction involving (i) the second private cryptographic key and (ii) either of the first private cryptographic key or the third private cryptographic key. One would have been motivated to provide users with a means for using a particular public key to validate a multi-signature generated with multiple block-chain nodes. (See Borne-Pons [0046].)
Regarding claim 11, claim 11 corresponds to system corresponding to the method of claim 4. Claim 11 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018) in view of Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019) and Ezell et al. (“Ezell” US 10164977, patented Dec. 25, 2018). 
Regarding claim 7, Raevsky and Berrod disclose the method of claim 3. Raevsky and Berrod do not explicitly disclose: wherein the enterprise system comprises a contact center system.
However, in an analogous art, Ezell discloses a method comprising the step of: wherein the enterprise system comprises a contact center system (Enzell FIG. 3, col.5: 29-34. FIG. 3 is a flow diagram of a process of a user 105 authenticating with a cloud authentication service 130. Illustratively, the mobile devices 101A-101N, the browser 102, the mobile application 103, the native interface 104, the enterprise website 120, the cloud authentication service 130, the contact center front door 231, the contact center 240.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Enzill with the teachings of Raevsky and Berrod to include: wherein the enterprise system comprises a contact center system. One would have been motivated to provide users with a means for providing contact center service to mobile customers for service requirements. (See Ezell col. 5: 29-34.)
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable as being unpatentable over Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019) in view of Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018).  
Regarding claim 14, Berrod discloses the method comprising: 
prompting, by the end user device, the user for authorization of the enterprise system to receive the user data (Berrod FIG. 1, [0025], [0047]. Returning to step 116 , when the user selects a payment option available in the chosen digital wallet [] the user may be shown a UI comprising his email , his name , his shipping address , the last 4 digits of the VISA card he selected as a payment option , and a button requesting confirmation of payment . At step 316 , the digital wallet sets up a Secure Socket Layer ( SSL ) , or other form of secured communication channel , with the card network 216 and sends a token and payment request ( along with information pertaining to the institution 212 ) to the card network 216 ( transmission 404 ) .) ; 
retrieving, by the end user device, the user data from a secure data store in response to authorization of the enterprise system to receive the user data (Berrod [0024], [0047]. [T]he digital wallet may store information related to the user , such as his name , email address , address , zip or postal code , etc. as well as a limited number of digits from payment cards that the user associated with the digital wallet ( for example the last 4 digits of a credit card associated with the digital wallet by the user ) and may make any of this information available through the digital channel 221 to the user and the institution 212 , for example through the application or website running on the user's mobile device 222 or computer 220.At step 316 , the digital wallet sets up a Secure Socket Layer ( SSL ) , or other form of secured communication channel , with the card network 216 and sends a token and payment request ( along with information pertaining to the institution 212 ) to the card network 216 ( transmission 404 ) [note that the token has been encrypted, see [0045]].); and 
transmitting, by the end user device, the user data to the enterprise system (Berrod [0047]-[0048]. At step 316 , the digital wallet sets up a Secure Socket Layer ( SSL ) , or other form of secured communication channel , with the card network 216 and sends a token and payment request ( along with information pertaining to the institution 212 ) to the card network 216 ( transmission 404 ) . At step 320 , the user's bank 214 verifies that the funds requested are available and sends an authorisation message to the card network 216 by way of transmission 406.). 
Berrod does not explicitly disclose: A method for blockchain-based data transparency, requesting, by an enterprise system, user data from an end user device based on an interaction of the enterprise system with the end user device that results in self-execution of computer-executable code on a block of a blockchain. 
However, in an analogous art, Raevsky discloses a method for blockchain transparency, requesting, by an enterprise system, user data from an end user device based on an interaction of the enterprise system with the end user device that results in self-execution of computer-executable code on a block of a blockchain (Raevsky FIG. 2, col. 5: 35-37; col.6: 40-46, 47-50, 53-55. FIG. 2 is a block diagram of operations for executing a blockchain-based transaction using a multi-signature wallet, according to an exemplary aspect.  The service provider may optionally request additional authentication, for example, by sending to the customer a one-time password via SMS text message, and the customer enters this one-time password to confirm their identity. The user device 102 receives the one-time password, and the user may enter the one-time password to confirm their identity and authorize the multi-signature transaction. In some aspects, the user may enter the one-time password within the communication session established between the transaction service 112 and the user device 102. In one aspect, after the transaction is signed using two of the private keys, the user application 104 may transmit the transaction data structure 201 to the blockchain network 103. As described earlier, the transaction data structure 201 may be recorded into the growing distributed ledger in the blockchain network 103.)
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Raevsky with the teachings of Berrod to include: requesting, by an enterprise system, user data from an end user device based on an interaction of the enterprise system with the end user device that results in self-execution of computer-executable code on a block of a blockchain. One would have been motivated to provide users with a means for validating and recording transaction records on a block-chain system. (See Raevsky col. 6: 47-55.)
Regarding claim 15, Berrod and Raevsky disclose the method of claim 14. Raevsky further discloses wherein the secure data store comprises a software wallet of the user (Raevsky col. 4: 8-22. The user device 102 may be one of personal computers, servers, laptops, tables, mobile devices, smart phones, cellular devices, portable gaming devices, media players or any other suitable devices that can retain, manipulate and transfer data. The user device 102 may include a user application 104 configured to perform one or more cryptocurrency or blockchain-based transactions with the blockchain network 103 in coordination with a transaction service 112 executing in the server system 101. In some aspects, the user application 104 may be a wallet application configured to manage one or more private keys, generate a plurality of transaction data structures, and generate cryptocurrency addresses to be used for transactions, and other related functionality.).
The motivation is the same as that of claim 14 above. 
Regarding claim 16, Berrod and Raevsky disclose the method of claim 14. Berrod further discloses wherein the user data comprises one or more preferences of the user (Berrod [0045]. At step 312 , the user chooses a payment option with the chosen digital wallet in response to the payment request received at step 310 using the payment options available in the user's digital wallet ( transmission 403 ) , the digital wallet being typically associated with [ ] Apple Pay® , Google Pay® or Samsung Pay® and the likes.). 
Regarding claim 17, Berrod and Raevsky disclose the method of claim 14. Raevsky further discloses further comprising transmitting, from the enterprise system to the end user device, at least one personalized message based on the user data received from the end user device (Raevsky FIG. 2, col. 5: 35-37; col.6: 40-46. FIG. 2 is a block diagram of operations for executing a blockchain-based transaction using a multi-signature wallet, according to an exemplary aspect.  The service provider may optionally request additional authentication, for example, by sending to the customer a one-time password via SMS text message, and the customer enters this one-time password to confirm their identity. The user device 102 receives the one-time password, and the user may enter the one-time password to confirm their identity and authorize the multi-signature transaction. In some aspects, the user may enter the one-time password within the communication session established between the transaction service 112 and the user device 102.). 
The motivation is the same as that of claim 14 above.
Regarding claim 18, Berrod and Raevsky disclose the method of claim 14. Berrod further discloses receiving, by the end user device, user input indicating that the enterprise system is authorized to receive the user device in response to prompting the user; and wherein retrieving the user data from the secure data stored comprises retrieving the user data from the secure data store in response to receiving the user input indicating that the enterprise system is authorized to receive the user device (Berrod [0045], [0047]. At step 312 , the user chooses a payment option with the chosen digital wallet in response to the payment request received at step 310 using the payment options available in the user's digital wallet ( transmission 403 ). Still at step 312 , communication with the digital wallet ( transmission 403 ) is used to identify the user , as described above , using encrypted information generated by the digital wallet [see par. [0024] for user information, including credit card number, that is associated with digital wallet] . At step 316 , the digital wallet sets up a Secure Socket Layer ( SSL ) , or other form of secured communication channel , with the card network 216 and sends a token and payment request ( along with information pertaining to the institution 212 ) to the card network 216 ( transmission 404 ). At step 318 , the card network 216 converts the token into a credit card number of the user ( notably using cryptogram passwords sent from the server of the digital wallet to the card network 216 ) , and then sends the credit card number of the user and the payment request to the user's bank 214 i.e. the bank associated with the credit card being used to settle the payment ) by way of transmission 405 , which is also preferably secured and / or encrypted .). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019) in view of Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018) and Ezell et al. (“Ezell” US 10164977, patented Dec. 25, 2018). 
Regarding claim 19, Berrod and Raevsky disclose the method of claim 14. Berrod and Raevsky do not explicitly disclose: wherein the enterprise system comprises a contact center system.
However, in an analogous art, Ezell discloses a method comprising the step of: wherein the enterprise system comprises a contact center system (Enzell FIG. 3, col.5: 29-34. FIG. 3 is a flow diagram of a process of a user 105 authenticating with a cloud authentication service 130. Illustratively, the mobile devices 101A-101N, the browser 102, the mobile application 103, the native interface 104, the enterprise website 120, the cloud authentication service 130, the contact center front door 231, the contact center 240.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Enzill with the teachings of Berrod and Raevsky to include: wherein the enterprise system comprises a contact center system. One would have been motivated to provide users with a means for providing contact center service to mobile customers for service requirements. (See Ezell col. 5: 29-34.)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berrod et al. (“Berrod,” US 20190378120, published Dec. 12, 2019) in view of Raevsky et al. (“Raevsky,” US 10790976, filed Aug. 1, 2018) and Nagarajappa et al. (“Nagarajappa,” US 11107141, filed July 20, 2017). 
Regarding claim 20, Berrod and Raevsky disclose the method of claim 14. Berrod and Raevsky do not explicitly disclose: wherein prompting the user for authorization comprises prompting the user for authorization of the enterprise system to receive the user data via a personal bot system executed by the end user device. 
However, in an analogous art, Nagarajappa discloses a method comprising the step of: wherein prompting the user for authorization comprises prompting the user for authorization of the enterprise system to receive the user data via a personal bot system executed by the end user device (Nagarajappa col. 3: 32-35, col. 4: 42-45. FIG. 1 is a diagram of an electronic communication environment 100 depicting operations and interactions within a bot-to-bot communication framework. FIG. 1 specifically illustrates a scenario in which a first user 110A operates a computing device 112 (e.g., a personal computer) that provides an interface to (e.g., executes, operates, or controls) a first personal bot 116.  For example, a bot may be authorized with a human user's permission to provide identification, credit history, employment history, or some subset on behalf of a user, to a financial institution.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nagarajappa with the teachings of Berrod and Raevsky to include: wherein prompting the user for authorization comprises prompting the user for authorization of the enterprise system to receive the user data via a personal bot system executed by the end user device. One would have been motivated to provide users with a means for using personal bot to securely transmit sensitive user information to a financial institution. (See Nagarajappa col. 5: 42-45.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439